              Case 4:20-cv-00064-JM Document 92 Filed 06/02/21 Page 1 of 1



(Post. 2/27/13)


                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


WILLIE J STARR
                                (PLAINTIFF)


        vs.                                          Case No. 4:20-CV-00064-JM


ESTELLA BLAND, et al.
                              (DEFENDANTS)


                                 APPEAL DEFICIENCY NOTICE


        The appellant in this instant case has failed to comply with the Appeal Filing Fee Notice

which was issued on 4/30/2021.

        Dated this 2nd day of June, 2021.




                                                 JAMES W. McCORMACK, CLERK



                                                 By: A. Temple
                                                     Deputy Clerk
